BURKE, Justice,
with whom MATTHEWS, Justice, joins, dissenting.
I respectfully dissent.
In 1974 this court adopted the “clearly mistaken test” as its standard of review in sentence appeals. McClain v. State, 519 P.2d 811 (Alaska 1974). That standard has never been abandoned. “Under the clearly mistaken test, the sentence will be modified only in those instances where the reviewing court is convinced that the sentencing court was clearly mistaken in imposing a particular sentence.” Id. at 813 (footnote omitted).
I am not convinced that the superior court was clearly mistaken in imposing the sentence that it did in this case. Thus, I would affirm the sentence.